       rbMJW
                                                                              FILED..
                                                                       U.S.D^TpfCT COU^ E.D.N.Y.
UNITED STATES DISTRICT COURT                                          * FEB 1 2 2020 ★
EASTERN DISTRICT OF NEW YORK
                                                       X
                                                                        BROOKLYN OFFICE
ANTHONY W.HALL,

                                      Plaintiff,

                       -against-                            MEMORANDUM & ORDER


US BANK,CEO ANDREW CECERE,et al,                            l:20-cv-277(ENV)

                                      Defendant.




VITALIANO,D.J.

       Plaintiff Anthony W.Hall brings this action invoking federal question jurisdiction, under

28 U.S.C. § 1331,to challenge the foreclosure on his real property located in Brooklyn.'
Plaintiffs application to proceed mformapauperis, pursuant to 28 U.S.C. § 1915, is granted

solely for the purpose of this Order. In accord with the reasons discussed below,the complaint

is dismissed.


                                       The Law Controlling


       Under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa pauperis

action when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."


'It must be noted that plaintiff has filed multiple actions in this district as Anthony Hall,
Anthony W.Hall and Anthony Winston Hall all of which have been dismissed. See, e.g., Hall v.
The Bank ofNew York Mellon^ No. 19-CV-7322(ENV); Hall v. Shellpoint Mortgage^ No. 19-
CV-1807(ENV);/7a//v. Cooper.^o. 19-CV-1684(ENV);//a//v. Select Portfolio,Y\o. 19-CV-
1683(ENV); Hall v. Specialized Loan,No. 19-CV-1518(ENV); Hall v. Nationstar Mortgage
LLC,No. 16-CV-4264(ENV); Hall v. United States, No. 16-CV-2073(MKB);Hall v. The Bank
ofNew York Mellon, No. 15-CV-7156(MKB);Hall v. Nationstar Mortgage LLC,No. 13-CV-
5550(ENV).
                                                   1
        Although pro se pleadings are held "to less stringent standards than formal pleadings

drafted by lawyers," Hughes v. Rowe,449 U.S. 5,9,101 S. Ct. 173,175,66 L. Ed. 2d 163

(1980), a complaint must nevertheless plead "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544, 570,127 S. Ct. 1955, 1973,

167 L. Ed. 2d 929(2007). Inescapingly, a pro se plaintiff must "still comply with the relevant

rules of procedural and substantive law, including establishing that the court has subject matter

jurisdiction over the action." Ally v. Sukkar, 128 F. App'x 194, 195(2d Cir. 2005). If subject

matter jurisdiction is absent, the district court must dismiss the complaint regardless ofthe merits

ofthe underlying action. See Nowak v. Ironworkers Local 6Pension Fund, 81 F. 3d 1182, 1188

(2d Cir. 1996);     also Arbaugh v. Y&HCorp., 546 U.S. 500,514,126 S. Ct. 1235,1244,163

L. Ed. 2d 1097(2006).

                                            Background


        Plaintiff brings this action in connection with foreclosure proceedings filed in Kings

County Supreme Court related to his real property located at 783 Autumn Avenue.See U.S. Bank

V. Grant et al.. Index No. 508016/2016; Compl. at 12.^ It is unclear whether ajudgment of

foreclosure has been entered, but, suggesting so, plaintiff alleges that defendants engaged in

fi*aud and seeks to have his "home returned to me free and clear of any and all liens. I want all

securities associated with loan my name and property awarded to me." Id. at 8-9.




^ The Court refers to the page numbers assigned by the court's Electronic Case Filing("ECF")
system.
                                             Discussion


         Federal courts are courts oflimited jurisdiction. They may not hear cases ifthey lack

subject matter jurisdiction over the issues presented. Singh v. U.S. Citizenship and Immigration

Servs., 878 F.3d 441,445(2d Cir. 2017); Doe v. United States, 833 F.3d 192, 196(2d Cir. 2016).

The statutory provisions for federal subject matter jurisdiction are set forth plainly in 28 U.S.C.

§§ 1331 and 1332. Federal question jurisdiction empowers federal courts to hear "all civil

actions arising under the Constitution, laws, or treaties ofthe United States." Gallego v.

Northland Grp. Inc., 814 F.3d 123, 126(2d Cir. 2016)(quoting 28 U.S.C. § 1331). A plaintiff

properly invokes jurisdiction when he pleads a colorable claim based on a provision of the

Constitution or laws ofthe United States as opposed to the law of a state. Id. Under diversity

jurisdiction, federal courts have subject matter jurisdiction over state law claims where the

plaintiff and defendant are citizens of different states and "the matter in controversy exceeds the

sum or value of$ 75,000, exclusive of interest and costs." 28 U.S.C. § 1332(a); see also

Bayerische Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC,692 F.3d 42,48(2d Cir.

2012).

         Lack of subject matter jurisdiction cannot be waived and may be raised at any time by a

party or by the court even without the motion of a party. See Henderson ex rel. Henderson v.

Shinseki, 562 U.S. 428,434,131 S. Ct. 1197,1202,179 L. Ed. 2d 159(2011)("[Fjederal courts

have an independent obligation to ensure that they do not exceed the scope oftheir jurisdiction,

and therefore they must raise and decide jurisdictional questions that the parties either overlook

or elect not to press."). If a court lacks subject matter jurisdiction, it must dismiss the action and

make no decision as to its merit. Fed. R. Civ. P. 12(h)(3); Arbaugh, 546 U.S. at 514(2006);
Durant, Nichols, Houston, Hodgson & Cortese-Costa, P.C. v. Dupont, 565 F.3d 56,62-3(2d

Cir. 2009).

       Over and above any subject matter jurisdiction shortfall, to the extent Hall challenges a

pending foreclosure action in state court, his demanding of injunctive relief must be dismissed

pursuant to Younger v. Harris,401 U.S. 37,91 S. Ct. 746,27 L. Ed. 2d 669(1971). In

compliance with the Younger doctrine,federal courts must abstain from hearing matters "where

federal review would disrupt state proceedings that:(1)are pending;(2)implicate important state

interests; and(3)provide the plaintiffs an adequate opportunity to litigate federal claims."

Fraser v. Aames Funding Corp., No. 16-CV-448, at *3-4(E.D.N.Y. Jan. 24,2017), report and

recommendation adopted sub nom. Fraser v. Deutsche BankNat'l Tr. Co.,No. 16-CV-448, 2017

WL 563972(E.D.N.Y. Feb. 10, 2017);see also Hansel v. Town Ct.for Town ofSpringfield, 56

F.3d391,393(2d Cir. 1995).

       In Sprint Comma'ns. Inc. v. Jacobs, the Supreme Court placed clarifying limitations on

the scope ofthe Younger abstention doctrine to three classes of state court proceedings. The

limitation is of no help to Hall since the bar on federal court interference still applies to(1)"state

criminal prosecutions";(2)"civil enforcement proceedings"; and (3)civil proceedings that

"implicate a State's interest in enforcing the orders and judgments of its courts." 571 U.S.69,

72-73, 134 S. Ct. 584, 588, 187 L. Ed. 2d 505 (2013). "The Younger requirements 'are more

than adequately satisfied' when mortgage foreclosure proceedings, which 'concern the

disposition of real property and hence implicate important state interests[,]' are pending in state

court,'and there is no reason to doubt that the state proceedings provide [the would-be federal

plaintiff] with an adequate forum to make the arguments he seeks to raise in [federal] court.'"

LaTouche v. Wells Fargo Home,No. 16-CV-l 175,2017 WL 8776975, at *5(E.D.N.Y. Aug. 25,
                                                  4
2017)(internal citations omitted). See also Wenegieme v. US Bank National Assoc., No. 16-CV-

2634,2016 WL 3348539, at *2(E.D.N.Y. June 9, 2016). In the light ofthese precedents. Hall's

request for injunctive relief, as it seems from his papers, would directly interfere with any

ongoing state court foreclosure proceedings and are barred by the Younger abstention doctrine.

       But even ifthe stars were otherwise in alignment for the presence offederal question

subject matter jurisdiction, to the extent Hall seeks intervention in his dispute with defendants

regarding a judgment offoreclosure of his property, the Court is also without such jurisdiction to

grant him the relief he seeks. It is well settled thatjudgments offoreclosure are fundamentally

matters of state law. See, e.g., Worthy-Pugh v. Deutsche Bank National Trust,664 F. App'x 20,

21 (2d Cir. Oct. 18, 2016)(summary order); see also Hung v. Hurwitz, No. 17-CV-4140,2017

WL 2>169223> at *2(E.D.N.Y. Aug. 29,2017). Plaintiff also cannot invoke subject matter

jurisdiction pursuant to 28 U.S.C. § 1332, as complete diversity of citizenship is lacking.

                                             Conclusion


        In line with this analysis, the complaint is dismissed without prejudice for lack of subject

matter jurisdiction. Fed.R.Civ.P. 12(h)(3). Further, in keeping with its duty to liberally construe

pro se complaints, the Court has considered whether to grant leave to amend the complaint, but

finds that amendment would be futile. See Johnson v. Univ. ofRochester Med. Ctr.,642 F.3d

121,124-25(2d Cir. 2011).

        Separately, plaintiff is again strongly cautioned that this Court will not tolerate frivolous

litigation and "[i]f a litigant has a history offiling vexatious, harassing or duplicative lawsuits,

courts may impose sanctions," including a monetary fine or "restrictions on future access to the

judicial system." Hong Mai Sa v. Doe,406 F.3d 155, 158(2d Cir. 2005)(internal quotation

marks omitted).
       The Court certifies pursuant to 28 U.S.C. § 1915 (a)(3) that any informa pauperis appeal

from this order would not be taken in good faith. Coppedge v. United States, 369 U.S. 438,444-

45,82 S. Ct. 917,920,8 L. Ed. 2d 21 (1962). The Clerk of Court is directed to mail a copy of

this memorandum and order to plaintiff, to enter judgment accordingly and to close the case.

       So Ordered.



Dated: Brooklyn, New York
       February 2,2020

                                                           s/ Eric N. Vitaliano
                                                          ERIC N. VITALIANO
                                                          United States District Judge
